DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-12, 18 and 21-27 are pending.  Claims 13-17 and 19-20 are canceled.  

3.	The IDS’es submitted on 12/13/19, 6/29/20, 6/16/21 and 9/17/21 have been considered.

Allowable Subject Matter

4.	Claims 4-6, 10-12, 23, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3, 7-9, 18, 21, 22, 25 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burton (US PG Pub. 2006/0282671) in view of Wang (US Patent 9,762,581). 

	As regarding claim 1, Burton discloses An electronic device, comprising a first biometric recognition device, a second biometric recognition device, and an application processor, the first biometric recognition device and the second biometric recognition device each being connected to the application processor [para. 29-30].
Burton does not explicitly disclose an environmental sensor being connected to an application process and configured to acquire an environmental parameter; However, Wang discloses it [col. 11 line 46 thru col. 12 line 34].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Burton’s electronic device to further comprise an environment sensor, as disclosed by Wang, in order to detect the environment of the user at the time of authentication.
Burton further discloses the first biometric recognition device is configured to acquire first biometric information [para. 46]; 
the application processor is configured to determine a first biometric control parameter and a second biometric control parameter corresponding to the environmental parameter, and perform a first biometric recognition on the first biometric information according to the first biometric control parameter [para. 52]; 
the second biometric recognition device is configured to acquire second biometric information, when the first biometric recognition is passed [para. 55]; 
the application processor is configured to perform a second biometric recognition on the second biometric information, according to the second biometric control parameter, and perform a next unlocking process when the second biometric recognition is passed [para. 55 and 61].

As regarding claim 2, Burton further discloses The electronic device according to claim 1, wherein the operation of acquiring an environmental parameter is in parallel with the operation of acquiring first biometric information [para. 52].

As regarding claim 3, Burton and Wang further discloses The electronic device according to claim 1, wherein the environmental sensor is configured to: 
acquire the environmental information of a specified period of time, wherein the specified period of time begins with a start time of the operation of acquiring the first biometric information, and ends with a completion time of the operation of acquiring the first biometric information [Burton para. 58 and Wang col. 16 lines 35-60]; and 
determine the environmental parameter according to the environmental information [Burton para. 52].

As regarding claim 7, Burton and Wang disclose An unlocking control method, comprising: 
acquiring an environmental parameter [Wang col. 11 line 46 thru col. 12 line 34]; 
acquiring first biometric information [Burton para. 46]; 
determining a first biometric control parameter and a second biometric control parameter corresponding to the environmental parameter [Burton para. 52]; 
performing a first biometric recognition on the first biometric information according to the first biometric control parameter [Burton para. 52]; 
acquiring second biometric information when the first biometric recognition is passed [Burton para. 55]; 
performing a second biometric recognition on the second biometric information, according to the second biometric control parameter [Burton para. 55 and 61]; and 
performing a next unlocking process when the second biometric recognition is passed [Burton para. 55 and 61].

As regarding claim 8, Burton further discloses The method according to claim 7, wherein the operation of acquiring an environmental parameter is in parallel with the operation of acquiring first biometric information [para. 52].

As regarding claim 9, Burton and Wang further discloses The method according to claim 7, wherein acquiring an environmental parameter comprises: 
acquiring the environmental information of a specified period of time, wherein the specified period of time begins with a start time of the operation of acquiring the first biometric information, and ends with a completion time of the operation of acquiring the first biometric information [Burton para. 58 and Wang col. 16 lines 35-60]; and 
determining the environmental parameter according to the environmental information [Burton para. 52].

As regarding claim 18, Burton and Wang disclose An electronic device, comprising an application processor, a memory and one or more programs, wherein the one or more programs are stored in the memory and is configured to be executed by the application processor, the one or more programs comprises instructions to perform an unlocking control method, the method comprises: 
acquiring an environmental parameter [Wang col. 11 line 46 thru col. 12 line 34]; 
acquiring first biometric information [Burton para. 46]; 
determining a first biometric control parameter and a second biometric control parameter corresponding to the environmental parameter [Burton para. 52]; 
performing a first biometric recognition on the first biometric information according to the first biometric control parameter [Burton para. 52]; 
acquiring second biometric information when the first biometric information is recognized [Burton para. 55]; 
performing a second biometric recognition on the second biometric information, according to the second biometric control parameter [Burton para. 55 and 61]; and 
performing an unlocking process when the second biometric information is recognized [Burton para. 55 and 61].

As regarding claim 21, Burton discloses The method according to claim 7, wherein the first biometric information is an image [para. 47-48].
Burton and Wang do not explicitly disclose after acquiring the first biometric information, the method further comprises: performing an image enhancement processing on the first biometric information.  
However, it is well-known to enhance captured biometric image to improve the matching processing to which the Examiner take official notice.  The motivation would be to improve the process of the user authentication by enhancing the captured biometric image thus resulting in less false negatives.

As regarding claim 22, Burton discloses The method according to claim 7, wherein the first biometric information is an image [para. 47-48].
Burton and Wang do not explicitly disclose: 
performing image quality evaluation on the first biometric information, and obtaining an image quality evaluation value; 
performing image enhancement processing on the first biometric information when the image quality evaluation value is lower than a preset quality threshold.
However, it is well-known to enhance captured biometric image based on an image quality threshold in order to improve the matching processing to which the Examiner take official notice.  The motivation would be to improve the process of the user authentication by enhancing the captured biometric image thus resulting in less false negatives.

As regarding claim 25, Burton further discloses The method according to claim 7, wherein a first preset biometric template information is pre-stored, the operation of performing a first biometric recognition on the first biometric information according to the first biometric control parameter comprises: 
selecting a first recognition threshold and a first recognition algorithm corresponding to the environmental parameter [para. 17 and 55]; 
matching the first biometric information and the preset biometric template information based on the first recognition algorithm [para. 17 and 55]; and 
determining whether the first biometric recognition is passed or not according to the matching value, wherein it is determined to be passed when the matching value is greater than the first recognition threshold [para. 17 and 55].

As regarding claim 27, Burton further discloses The method according to claim 7, wherein the next unlocking process is acquiring third biometric information [para. 55].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433